aE.

Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 RRSesl Cb0—n. Aten ee

 

IN THE UNITED STATES DISTRICT COURF fy) SHER TRUS BA PMT
FOR THE SOUTHERN DISTRICT OF NEW YORK 8) 700 #0 pp
CASE NO. 17 CR 695 (CM) HATE FILER fog y/)2°

UNITED STATES OF AMERICA ORDER ON MOTION FOR

REDUCTION IN SENTENCE

Vv. UNDER 18 U.S.C. § 3582(c)(1)(A)

18 CR 153-03 (CM)

DARREN THOMAS

)
)
)
)
)
)
) (COMPASSIONATE RELEASE MOTION)
)

Upon motion of © the defendant UO the Director of the Bureau of Prisons for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors set
forth in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing
Commission to the extent they are relevant to whether a deduction is warranted (and, if so, the
amount of the reduction),

IT IS ORDERED that the motion is:

   
   
  
    
 
 

XO) GRANTED
L] The defendant’s previously imposed sentence of imprisonment of

is reduced to “OF

 

LJ Time served:

O ant is to remain in Bureau of Prisons custody until the
defendant’s resitgnce can be verified or a release plan can be developed.
Additional custody sh&] not exceed __ days _ unless extended by the
Court, or

O An appropriate release plan is in place and the defendant shall be released

immediately.

 
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 2 of 9

SUPERVISED RELEASE

 
   
 

CJ \he defendant's term of supervised release is unchanged.
O TheNefendant’s term of supervised release is changed from to
LO) The deféadant’s conditions of supervised release are unchanged.

1) The defendant's conditions of supervised release are modified as follows:

 

  
  
   
   

(] DEFERRED pending supplemental briefing and/or a Mearing. The court DIRECTS the United

States Attorney to file a response on or before ___, along with all Bureau of

Prisons records [medical, institutional, administrative] supporttyg the approval or denial of this

motion.

() DENIED after complete review of the motion on the merits.

1) FACTORS CONSIDERED (Optional)

 
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 3 of 9

W DENIED WITHOUT PREJUDICE for failure to exhaust remedies (failure to fully

exhaust all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
the defendant’s behalf; the lapse of 30 days from the receipt of such a request by the Warden,
whichever is earlier).

On January 11, 2019, the defendant pled guilty to one count of conspiracy to commit bank
fraud for his involvement in a counterfeit check scheme. The defendant and his co-conspirators
created and deposited counterfeit checks that appeared to draw from various victim businesses’
bank accounts. These counterfeit checks were deposited into the bank accounts of various
colluding accountholders at Capital One, N.A. The defendant and other scheme participants
withdrew funds off of these counterfeit checks before the various banks realized the fraud.

On August 1, 2019, the defendant was sentenced to eight months’ imprisonment. He self-
surrendered on February 2, 2020 and is presently serving his sentence at the MDC. While the
Bureau of Prisons Inmate Locator database does not provide a projected release date for defendant.
the Government represents that it has ascertained that his scheduled release date is October 1,
2020.

On April 27, 2020, the defendant filed the instant motion, seeking compassionate release
based on the health risk presented by COVID-19 and the MDC’s purported failure to protect him—
defendant works at the commissary in the MDC, which he claims requires him to come into contact
with inmates and staff throughout the MDC and therefore places him at increased risk.

Defendant concedes that he has not exhausted his administrative remedies. While counsel
says he attempted to email Bureau of Prisons on April 27, 2020 regarding a reduction of the
defendant’s sentence, he apparently had the wrong email address and the prison never received his

request. See Def. Motion Exhibit D. However, it is defendant’s position that “the Court need not

od
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 4 of 9

and should not wait for Mr. Thomas to exhaust his administrative remedies under § 3582(c)(1)(A),
as such will assuredly exacerbate an already impending public health catastrophe in our jails and
prisons, while posing a particular and real danger to Mr. Thomas. See generally Washington v.
Barr, 925 F.3d 109, 120-21 (2d Cir. 2019) (highlighting that “|U]|ndue delay, if it in fact results
in catastrophic health consequences, could make exhaustion futile.”). Def Motion at 11.

Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment once
imposed, except under limited circumstances. Once such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling circumstances.” /d §
3582(c)(1)(A)(i). A motion under this provision may be made by either the Bureau of Prisons or
a defendant, but in the latter case only “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” /d. (emphasis added). Thus, where a compassionate release motion is brought
by a defendant who has not “fully exhausted all administrative rights,” the district court “may not”
modify his term of imprisonment.

In recent weeks, numerous defendants around the country have cited the unusual
circumstances presented by COVID-19 as a basis for compassionate release, and have argued that
the exhaustion requirement should be excused. The only court of appeals to have addressed the
question has rejected the argument and required exhaustion. See United States v. Raia, _ F.3d
__, 2020 WL 1647922, at * (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized the
serious concerns presented by COVID-19, but held that, in light of these concerns, as well as the

BOP’s statutory role and its “extensive and professional efforts to curtail the virus’s spread. . . .
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 5 of 9

strict compliance with Section 3582(c)(1)(A)’s exhaustion requirement takes on added—and
critical—importance.” /d. at *2. The vast majority of district courts have also required exhaustion
despite COVID-19 claims.' These decisions are consistent with the plain language of Section
3582(c).

To be sure, COVID-19 presents unusual circumstances, in which compassionate release
decisions should be made expeditiously. But the text of Section 3582 contains no exigency
exception for such circumstances, and indeed the text affirmatively refutes the availability of such
an exception in two respects. First, while many statutory exhaustion provisions require exhaustion
of all administrative remedies before a claim is brought in court, Section 3582 provides an
alternative: exhaustion of all administrative rights or the lapse of 30 days from the warden’s receipt
of the inmate’s request for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

This alternative suggests that the Congress recognized that even if compassionate release requests

 

' See United States v. Wright, 17 Cr. 695 (CM), 2020 WL 1922371, at *2 (S.D.N.Y. Apr. 20, 2020);
United States v, Demaria, No, 17 Cr. 569 (ER), 2020 WL 1888910, at *4 (S.D.N.Y. Apr. 16, 2020);
United States v. Ogarro, No. 18 Cr. 373 (RJS), 2020 WL 1876300, at *3-*5 (S.D.N.Y. Apr. 14, 2020);
United States v. Bonventre, 10 Cr. 228 (LTS), 2020 WL 1862638, at *2-*3 (S.D.N.Y. Apr. 14, 2020):
United States v. Pereyra-Polanco, 19 Cr. 10 (NRB), 2020 WL 1862639, at *1 (S.D.N.Y. Apr. 14,
2020); United States v. Rabadi, No. 13 Cr, 353 (KMK), 2020 WL 1862640, at *2-*3 (S.D.N.Y. Apr.
14, 2020); United States v. Reese, No. 12 Cr. 629 (VM), 2020 WL 1847552, at *2 (S.D.N.Y. Apr. 13,
2020); United States v. Engleson, 13 Cr. 340 (RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020);
United States vy. Fana, 19 Cr. 11 (GHW), 2020 WL 1816193, at *5 (S.D.N.Y. Apr. 10, 2020); United
States v. Canale, 17 Cr. 287 (JPO), 2020 WL 1809287, at *2 (S.D.N.Y. Apr. 9, 2020): United States
v. Roberts, No. 18 Cr. 528 (IMF), 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020); United States v.
Ramos, No. 14 Cr. 484 (LGS), 2020 WL 1685812, at *1 (S.D.N.Y. Apr. 7, 2020); United States v.
Crosby, No. 09 Cr. 1056 (WHP) (S.D.N.Y. Apr. 7, 2020) (Tr. of 4/7 conference, at 13); United States
v. Woodson, No. 18 Cr. 845 (PKC), 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020); United States
v. Arena, No. 18 Cr. 14 (VM) (S.D.N.Y. Apr. 6, 2020) (Dkt. 354 at 2-3); United States v. Hernandez.
No. 18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar, 25, 2020); United States y. Cohen,
No. 18 Cr, 602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24. 2020). But see United States v.
Scparta, No. 18 Cr. 578 (AJN), 2020 WL 1910481, at *5 (S.D.N.Y. Apr. 20, 2020): United States v.
Russo. 16 Cr. 441 (LJL), 2020 WL 1862294, at *7 (S.D.N.Y. Apr. 14, 2020); United States v. Haney,
No. 19 Cr. 541 (JSR), 2020 WL 18211988, at *4 (S.D.N.Y. Apr. 13, 2020); United States v. Perez,
No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020).

2
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 6 of 9

cannot always await the full administrative process to be completed, the BOP should have at least
30 days to act on such a request. Second, in cases presenting the most urgent circumstance —
inmates diagnosed with a terminal illness — Section 3582(d) requires the BOP to process any
application for compassionate release in 14 days. That the Congress allowed 14 days to process
the claims of even a terminally ill inmate suggests that it could not have intended to allow a shorter
period — which excusing exhaustion would provide — in a case, such as this, where the risk to the
inmate, while serious, remains potential.

As the Third Circuit properly recognized, the mandatory exhaustion requirement
accommodates the valuable role that the BOP plays in the compassionate release process. Informed
decisions about compassionate release require the collection of information, like disciplinary
records and medical history, that the BOP is uniquely suited to obtain and which will benefit both
the BOP and later the court evaluating such claims. The BOP is also well situated to make relative
judgments about the merits of compassionate release petitions—particularly at a time like this
when many inmates are making petitions advancing similar claims—and adjudicate those positions
in a consistent manner. The court may of course review those judgments, but the Congress
expressed its clear intent that such review would come second, with the benefit of the BOP’s initial
assessment,

The cases cited by the defendant do not compel a different result. For instance, in United States
v. Haney, 19 Cr. 541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (see Def. Mot. at 11-12),
Judge Rakoffheld that, notwithstanding the plain language of Section 3582(c)(1)(A), “Congress cannot
have intended the 30-day waiting period . . . to rigidly apply in the highly unusual situation in which
the nation finds itself today.” /d. at *3. Judge Rakoff reached this conclusion by construing the 30-day

waiting period as indicative of Congressional intent to accelerate judicial review. /d. at *4. But as

Circuit Judge Sullivan, sitting on the District Court by designation, has explained, given that Congress

6
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 7 of 9

expressly chose 30 days as the period after which judicial review is available, courts are not free to
make a different choice. Ogarro, 2020 WL 1876300, at *5; see also Roberts, 2020 WL 1700032, at *2
(“Given Congress’s decision to mandate exhaustion and specify a single alternative, the Court is not
free to infer a ‘general unwritten special circumstances exception.” (quoting Ross, 136 S. Ct. at 1856.
1862)). And despite the suggestion that Congress cannot have foreseen circumstances as exigent as the
ones now facing the defendant, that simply is not so. Rather, in cases presenting the most urgent
circumstance — inmates diagnosed with a terminal illness — Section 3582(d) requires the BOP to process
any application for compassionate release in 14 days.

Washington v. Barr, 925 F.3d 109 (2d Cir. 2019)—on which defendant also relies—is
inapposite. Washington involved the invocation of a judge-made exhaustion doctrine. See id. at
116 (stating that the statute in question “does not mandate exhaustion of administrative remedies”
but finding that exhaustion requirement was nevertheless appropriate); id. at 118 (“Although not
mandated by Congress, [exhaustion] is consistent with congressional intent.”). Thus, it was
appropriate for the court to consider judge-made exceptions. See Ross, 1368, Ct. at 1857. But this
case involves a mandatory, statutory exhaustion requirement, which allows for no such exceptions.
See Bastek, 145 F.3d at 95 (rejecting application of various exceptions to exhaustion requirement
where clear statutory requirement exists); 7heodoropoulos v. INS, 358 F.3d 162, 172 (2d Cir. 2004)
(rejecting futility exception to exhaustion requirement in Immigration and Nationality Act because
such an exception is “simply not available when the exhaustion requirement is statutory,” as
opposed to judicial); United States v. Gonzalez-Roque, 301 F.3d 39, 46-48 (2d Cir. 2002) (rejecting
argument that statutory exhaustion requirement for collaterally attacking a removal order should
be excused in light of defendant’s pro se status in removal proceedings).

To be sure, Washington states that: “Even where exhaustion is seemingly mandated by

statute or decisional law, the requirement is not absolute. The Supreme Court itself has recognized
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 8 of 9

exceptions to the exhaustion requirement under ‘three broad sets of categories.” Washington, 925
F.3d at 118 (emphasis added) (quoting McCarthy v. Madigan, 503 U.S. 140, 146 (1992)). But the
inclusion of the phrase “by statute” is not supported by the citation that follows. McCarthy is
another case involving a judge-made exhaustion requirement. See McCarthy, 503 U.S. at 152
(“Congress has not required exhaustion of a federal prisoner’s Bivens claim.”). It thus provides
no support for the notion that exhaustion mandated “by statute” is not absolute. See Bastek, 145
F.3d at 95 (rejecting application of McCarthy exceptions in a statutory case). Further, when
Washington goes on to discuss three recognized exceptions to exhaustion, it is describing three
exceptions recognized in McCarthy in the judge-made context. But as the Supreme Court made
crystal clear in Ross, this ignores the critical distinction between statutory and judge-made
exhaustion requirements. Given that Washington was a judge-made exhaustion case, its statement
that exhaustion mandated “by statute” is “not absolute” is dicta, and cannot supplant the clear
statements to the contrary in cases like Ross and Bastek.

Accordingly, defendant’s motion is denied without prejudice to renew after he has
exhausted his administrative remedies with the BOP.

The Court notes, however, that to prevail on a renewed motion for compassionate release,
Thomas would have to provide a basis for release other than the one argued in the present motion.
The defendant does not have any health condition, age-related concern, or change in family
circumstance that would warrant compassionate release, even in light of the novel circumstances
presented by COVID-19. The defendant is in the same situation as the vast majority of the inmates
housed in BOP facilities during this outbreak. At most, the defendant offers the generalized
speculation that he might suffer severe adverse health consequences if he remains at the MDC and

that the MDC would be unable to attend to such adverse health consequences if they arose. The
Case 1:18-cr-00153-CM Document 258 Filed 06/08/20 Page 9 of 9

Court would not be inclined to grant a compassionate release motion based on such a generalized
concern.

That said, if the Warden of the MDC, following the advice and guidance of the Attorney
General were to conclude that it made sense to reduce inmate population at the MDC to contain
the treat of COVID virus, the Court would not have a strong objection to the release of Thomas—
who has approximately five months remaining on his sentence—to meet that goal.’

Dated: J 8. 2020 jf "
ated: June yy Py h

ae se
ey Pr
Prin.

A ea

Fd A oi ks
Le _ -HA4. fees

 

Colleen McMahon
Chief Judge

BY ECF TO ALL PARTIES

 

” See Office of the Attorney General, Memorandum for Director of Bureau Prisons: Prioritization of Home
Confinement as Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
https: www. justice gov’ file! 126273 | download: .

 
